Terral, L,
delivered the opinion of the court.
The appellee bought a ticket of the appellant company from Batesville to San Antonio, Tex., by way of New Orleans, and by reason of a washout above New Orleans he was delayed some four days in reaching his destination, and sued the company in a large sum of money therefor, and recovered $100. The appellee was a dealer in real estate, and besides his loss in business, whatever that might be, he was out the price of his ticket, and some small sum for board and lodging while delayed, which under no reasonable computation could exceed one-half the sum recovered.
We have diligently examined the record, and find in the facts disclosed therein no grounds, as we think, for the instruction of the court submitting to the jury the discretion of imposing exemplary damages. If intended as such, they are exceedingly small; but manifestly the sum found was more than compensation for actual damages. Wherefore the judgment is reversed, and the case is remanded for a new trial.

Reversed and remanded.